[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                           FOR THE ELEVENTH CIRCUIT
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                               _______________________                   11/24/99
                                                                      THOMAS K. KAHN
                                     No. 98-8887                          CLERK
                             _______________________
                          D.C. Docket No. 1:97-CV-1651-RCF


ROBIN HAYES,
                                                          Plaintiff-Appellant,

       versus

NATIONAL SERVICE INDUSTRIES
AND NATIONAL LINEN SERVICE,

                                                          Defendants-Appellees.

                      ___________________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                      ___________________________________
                                (November 24, 1999)


Before CARNES, Circuit Judge, HILL, Senior Circuit Judge, and HOEVELER*,
Senior District Judge.
___________________
*Honorable William M. Hoeveler, Senior U.S. District Judge for the Southern District of
Florida, sitting by designation.


HOEVELER, Senior District Judge:
      Robin Hayes appeals from the decision below enforcing the settlement

agreement negotiated by her attorney as to Hayes’ action brought pursuant to Title

VII, 42 U.S.C. §2000e. We must decide whether the nature of the underlying

action, i.e., the employment discrimination claim, requires a departure from our

general reliance on state law principles in determining whether to enforce a

settlement agreement. We conclude that under the specific facts of this case it is

proper to apply Georgia law to the construction and enforceability of this

settlement agreement. Finding no abuse of discretion in the lower court’s

conclusion that Hayes’ attorney had apparent authority to enter into the settlement

on Hayes’ behalf and that Hayes therefore was bound by the agreement, we affirm.

      Hayes sued National Linen Service and its parent company, National Service

Industries, Inc. (collectively, “National”), alleging wrongful discharge from her

employment as a sales representative. The attorneys for the two parties settled the

case. Hayes rejected the settlement, and National filed a motion to enforce the

settlement agreement. The Magistrate Judge to whom the motion was referred

issued a report finding that Rogers had apparent authority, and in fact believed he

had actual authority, to settle the case. The report found that “the terms of the

settlement are clear; plaintiff only contends that she did not consent”, but noted

that such issue was “irrelevant so long as her attorney has the apparent authority to

                                          2
settle her case [under Georgia law].” Magistrate Judge’s Order, Report and

Recommendation, signed March 16, 1998, p.3. Hayes filed her objections to the

report, claiming that she did not give Rogers the authority to settle the case on her

behalf.

      The district court overruled Hayes’ objections, and adopted the report and

recommendation, specifically agreeing that Rogers’ had “apparent, if not actual,

authority” to settle Hayes’ claims. Defendants’ motion to enforce was granted and

Hayes’ complaint was dismissed.

      We must determine whether the trial judge abused his discretion in deciding

to enforce the settlement agreement. Brooks v. Georgia State Bd. of Elections, 59
F.3d 1114, 1119 (11th Cir. 1995). In general, the law of contracts governs the

construction and enforcement of settlement agreements. Blum v. Morgan

Guaranty Trust Co. of New York, 709 F.2d 1463 (11th Cir. 1983). We also refer to

state law principles when reviewing the scope of an attorney’s authority to enter

into a settlement agreement. Glazer v. J.C. Bradford and Co., 616 F.2d 167, 168

(5th Cir. 1980)1 (enforcing settlement agreement as to brokerage commissions




      1
       The Eleventh Circuit, in the en banc decision Bonner v. City of Prichard, 661
F.2d 1206, 1209 (11th Cir. 1981), adopted as precedent decisions of the former Fifth
Circuit rendered prior to October 1, 1981.
                                          3
where attorney had apparent authority under Georgia law to enter into binding

agreement on behalf of client).2

      An attorney of record is the client’s agent in pursuing a cause of action and

under Georgia law “‘[a]n act of an agent within the scope of his apparent authority

binds the principal.’” Glazer, 616 F.2d at 168, quoting Davis v. Davis, 245 Ga.
233, 235-36 (1980). The attorney’s authority is determined by the representation

agreement between the client and the attorney and any instructions given by the

client, and that authority may be considered plenary unless it is limited by the

client and that limitation is communicated to opposing parties. Brumbelow v.

Northern Propane Gas Co., 251 Ga. 674, 675 (1983) (oral agreement enforceable

against client who subsequently challenged attorney’s authority to enter into

agreement unless limitation on that authority had been communicated to opposing



      2
        Hayes argues that we must apply special criteria instead of (or in addition to)
traditional contract principles established in state law when deciding whether to
enforce settlements involving Title VII claims. See, e.g., Puentes v. United Parcel
Service, Inc., 86 F.3d 196, 198 (11th Cir. 1996) (summary judgment inappropriate
where evidence of insufficient time to consider agreement or consult with an attorney
raised question as to whether employee knowingly and voluntarily executed release
of employment discrimination claims); Freeman v. Motor Convoy, Inc., 700 F.2d
1339, 1352 (11th Cir. 1983) (employee who signed conciliation agreement upon advice
of EEOC “knowingly and voluntarily” executed the agreement and therefore was
bound by its terms). This is not the applicable standard when reviewing a case in
which the employee (or former employee) was represented by an attorney who settled
the matter on the employee’s behalf.
                                          4
party). “The client is therefore ‘bound by his attorney’s agreement to settle a

lawsuit, even though the attorney may not have had express authority to settle, if

the opposing party was unaware of any limitation on the attorney’s apparent

authority.’” Ford v. Citizens and Southern Nat. Bank, Cartersville, 928 F.2d 1118,

1120 (11th Cir. 1991) (Georgia law applies to attorney settling claim for rescission

of security deeds and damages), quoting Glazer, 616 F.2d at 168.

      While Hayes asserts that her attorney lacked authority to settle this matter, it

is undisputed that Hayes’ attorney, Andrew Rogers, spoke with counsel for

National, Sharon Morgan, and expressly told Morgan that he had authority from

Hayes to settle the case for $15,000.00. Rogers Affidavit, February 26, 1998, ¶4;

Morgan Affidavit, February 27, 1998, ¶4. According to Georgia law, an attorney

has the apparent authority to enter into a binding agreement on behalf of a client

and such agreement is enforceable against the client. Glazer, 616 F.2d at 168

(citations omitted). Thus, the agreement is enforceable against Hayes according to

Georgia law.

      Careful attention to the arguments raised by Hayes reveals that her challenge

is simply as to the authority of her attorney to enter into the agreement.3 Her attack



      3
       Hayes is representing herself and, although she is not an attorney, has
presented her arguments with admirable talent.
                                          5
on the formation of the contract is answered conclusively by our discussion above.

Hayes’ attorney told counsel for National that he had authority to settle this matter.

An agreement was reached, and it is enforceable against Hayes. We affirm.

      AFFIRMED.




                                          6